Spring, J.;
The only authority, for granting an order like the one which is the basis for the plaintiff’s claim is section 1769 of the Code of Civil Procedure. (Poillon v. Poillon, 75 App. Div. 536.) That section permits, among other things, the court , in its discretion during the pendency of the action to make an order “ requiring the husband, *139to pay any sum or sums of money necessary to enable the wife to carry on or defend the action.”
This, is therefore, a provisional remedy dependent upon the pendency of the action, and as the action abates with the death of the husband its termination necessarily takes the order down with it. (Johns v. Johns, 44 App. Div. 533; affd. on opinion below, 166 N. Y. 613; Matter of Thrall, 12 App. Div. 235 ; affd. on opinion below, 153 N. Y. 644; Field v. Field, 15 Abb. N. C. 435 ; Millady v. Stein, 19 Misc. Rep. 652.)
In the Johns case the plaintiff in 1882 obtained a judgment of divorce dissolving the marriage relation and requiring the defendant to pay to her $2,400 a year in monthly installments during her life. The husband complied with the decree until his death in February, 1898. The plaintiff commenced an action to make the judgment a charge upon his estate continuing during her lifetime. The trial court dismissed the complaint upon the ground that the judgment spent its force upon the decease of the husband, and the judgment of dismissal was affirmed on appeal.
In Matter of Thrall (supra) the action had been discontinued after the order was granted allowing alimony pendente Ute, and the wife endeavored to enforce the same against the assignee for the benefit of the creditors of the husband to the date of the discontinuance of the action. The court denied her application and the order was affirmed, the court saying, at page 237: “ All intermediate, preliminary and provisional orders necessarily fell when the action ceased-to exist. It would have been the same had the complaint been dismissed as to the defendant, in which case it certainly could not be claimed that provisional remedies survive, although judgment had been rendered in favor of the defendant.”
The disposition of the cases cited rests upon the proposition that the application is a statutory one, and the peculiar relief granted pending the application growing out of the cause of action is merely incidental to the cause of action itself. When the action is ended the provisional remedies arising out of it terminate also. They are continued along in a pending suit as features of it and not as independent proceedings. The Code provisions (§§ 1772,1773) for the enforcement of an order of this kind, as by sequestration of the property or by contempt proceedings, are all in the action and exist by virtue of its pendency.
*140The payment of the money to the wife, pursuant to section 1769 of the Code, is “ to enable the wife to carry on or defend the action.” It is an allowance for the purpose of enabling her to subpoena her witnesses, prepare for and meet the expenses of the trial, including payment of counsel. The money is expected to be used, chiefly, at least, to pay necessary expenses accruing after the granting of the order. (Beadleston v. Beadleston, 103 N. Y. 402; McCarthy v. McCarthy, 137 id. 500.)
Issue was joined in this action February 13, 1901, and the order directing the husband to pay the $250 was made April six following, so that the ordinary expenses incident to' the prosecution of the action had not then been incurred to any large extent.
The learned court below sustained the order also upon the ground that the services rendered to the wife were necessary, to pay for which she could pledge her husband’s credit, relying upon Naumer v. Gray (28 App. Div. 529), and the same case (41 id. 361). It may be, after the discontinuance of the action of separation so that the wife is received back by her husband and is thereafter supported and maintained by him, thus in effect ending the same successfully in her favor, that an action may lie by her attorney to recover the value of his services. This case, however, does not come within that principle. - It is not an action for the value of the services rendered, but to enforce an order whose scope embraces services and expenditures necessary to the future prosecution of the action. The value of the work done by the plaintiff is not up for determination nor can we say its value is fixed by the order for it relates to services never performed. The cause of action set forth in the plaintiff’s complaint depends wholly upon the order for its vitality. If an order for alimony ends with the action so also must the kindred order for the payment of money to carry it on lose its force when life departs from the action.
Another objection to the maintenance of this action is that the award, pursuant to section 1769 of the Code referred to, is to the wife and upon the assumption that she lacks the means to prepare for the trial. It is not an allowance to her attorneys and for that reason this action ought not to be sustained.
The final judgment should be reversed, the interlocutory judgment or order set aside, with costs of this appeal, and the demurrer *141sustained, with costs, with leave to the plaintiff to plead over upon payment of said costs with the disbursements of appeal.
All concurred, except McLennan, P. J., dissenting.
Final judgment and interlocutory judgment and order reversed, with costs, and the demurrer sustained, with costs, with leave to the plaintiff to plead over upon payment of the costs of the demurrer and of this appeal.